Exhibit 10.1

Professional Services Agreement

Verilink Corporation and Larscom Incorporated (the “Company”) located at 127
Jetplex Circle Madison, AL 35758-8989 has engaged the services of Grisanti,
Galef & Goldress (“GGG”) 333 Sandy Springs Circle, Suite 106 Atlanta, GA 30328
to provide the crisis management and temporary employment services described on
Schedule 1 attached hereto (the “Services”). This letter agreement sets forth
the terms on which GGG will provide the Services to the Company. The list of
Services set forth on Schedule 1 may be amended in writing by mutual agreement
of the parties from time to time.

1.

The Company shall provide GGG with full access to all Company records, including
information concerning the business, assets, operations and financial condition
of the Company. In addition, GGG shall have full access to all personnel within
the Company as well as the Company’s outside professional advisors, including
its outside auditors and attorneys. The Company agrees that GGG are authorized
to make appropriate use of all such information in connection with the
performance of the Services.

 

 

2.

Management of the Company shall promptly disclose to GGG any information
relating to any misstatement or alleged misstatement of material fact contained
in any information provided to GGG concerning the business, assets, operations
and financial condition of the Company or any fraud or alleged fraud, whether or
not material, that involves management or other personnel that are responsible
for the preparation of the Company’s financial statements.

 

 

3.

The relationship of GGG to the Company shall at all times be that of an
independent contractor.

 

 

4.

GGG shall be subject solely to the control of the Chairman of the Board of the
Company or it’s assignees.  Except for such control, GGG shall not be subject to
the control of any other person or persons.

 

 

5.

GGG shall be compensated for the Services based on the attached Schedule 1.

 

 

6.

GGG will also assist the Company in sourcing capital and/or sale or liquidation
of assets (hereafter defined as the Transaction).  If a Transaction is
consummated, the company agrees to pay at closing, in immediately available
funds, to GGG a Transaction Fee as defined in Schedule 1. The Transaction Fee
will be based on Aggregate Consideration. The term “Aggregate Consideration”,
shall mean the total amount paid or payable, directly or indirectly to the
Company its shareholders, debt holders, creditors or other security holders of: 
cash, the fair market value of all other securities, any other form of
consideration payable to or for the benefit of the Company, its shareholders,
debt holders, creditors, or other security holders. If the Company terminates
the engagement with GGG and the Company obtains Aggregate Consideration within 6
months of termination, GGG shall be entitled to 100% of the Transaction Fee; If
within 12 months after termination, GGG shall be entitled to 50% of the
Transaction Fee.




7.

The Company agrees to indemnify and hold harmless GGG and each of its equity
holders, managers, directors, officers, employees, GGG, subcontractors and
agents (each, “GGG Indemnified Person”) from and against any losses, claims,
damages, expenses and liabilities or actions in respect thereof (collectively,
“Losses”), and to reimburse each GGG Indemnified Person for all such Losses as
they may be incurred (including all legal fees and other expenses incurred in
connection with investigating, preparing, pursuing, defending, paying, settling
or compromising any Losses, whether or not in connection with any pending or
threatened litigation in which any GGG Indemnified Person is a named party),
arising out of or related to the Services rendered or to be rendered by any GGG
Indemnified Person in connection with this engagement, any GGG Indemnified
Person’s actions or inactions in connection with any such Services, or any
violation or alleged violation by the Company or any of its directors, officers,
employees or agents of any federal or state laws or any rules or regulations
promulgated under such laws; provided that the Company will not be responsible
for any Losses of any GGG Indemnified Person to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such
Losses resulted primarily from actions taken or omitted to be taken by such GGG
Indemnified Person due to their bad faith or willful misconduct.

 

 

8.

The engagement of GGG shall continue at the pleasure of the Board of Directors
and may be terminated at any time, a certified copy of written notice of which
shall be promptly delivered to GGG. GGG shall have the option to terminate this
engagement at any time upon written notice to the Company. The obligations of
the Company under numbered paragraphs 5, 6, & 7 of this letter agreement shall
survive the completion or termination of this engagement regardless of the
manner of such completion or termination and shall be binding upon the Company’s
successors and assigns.

 

 

9.

This agreement supersedes any and all prior agreements written or verbal between
the Company and the GGG.

Accepted and Agreed to this 7th day of April 2006.:

Grisanti, Galef & Goldress

 

Verilink Corporation

 

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Lee N. Katz

 

 

Howard Oringer

 

Managing Partner

 

 

Chairman

 

 

 

 

 

 

 

 

Larscom Incorporated

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

2




SCHEDULE 1

Services to be provided by GGG to the Company

Temporary employment of crisis managers during the restructuring and/or sale of
the Company.

Consulting Fees:

Lee N. Katz employed as temporary president and chief executive officer at the
rate of $40,000 per month.

Katie S. Goodman or a Partner with GGG employed as temporary crisis manager at
the rate of $275 per hour.

GGG will bill reasonable out of pocket expenses. Fees and expenses will be paid
when billed or when approved try the U.S. Bankruptcy Court.

Transaction Fees

GGG will source and negotiate terms and conditions of any funding or sale of
assets in conjunction with Company’s current team of employees and consultants
subject to the approval of the Verilink Board of Directors. GGG will be paid a
Transaction Fee equal to the greater of (i) $25,000 or (ii) the aggregate of the
following standard Lehman Formula for any capital raised and/or reduction in
debt:

 

•

5% for the 1st million dollars, plus

 

•

4% for the 2nd million dollars, plus

 

•

3% for the 3rd million dollars, plus

 

•

2% for the 4th million dollars, plus

 

•

1% for every million thereafter.

Accepted and Agreed:

Grisanti, Galef & Goldress

 

Verilink Corporation

 

 

 

 

 

By:

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Lee N. Katz

 

 

Howard Oringer

 

Managing Partner

 

 

Chairman

 

 

 

 

 

 

 

 

Larscom Incorporated

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Date:

________________________________

 

Date:

________________________________

 